Citation Nr: 1705393	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION


The Veteran served on active duty in the Navy from October 1961 to February 1966.  This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a May 2015 decision, the Board denied service connection for a cervical spine disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Following the filing of a Partial Joint Motion for Remand (Joint Motion), the Court issued an Order in May 2016 that granted the Joint Motion and remanded the matter to the Board.  In August 2016, the Board vacated the portion of the May 2015 decision that denied service connection for a cervical spine disorder and remanded the case for additional development.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


REMAND

In August 2016, the Board remanded the case for additional development due to the inadequacy of a November 2011 VA examination.  The examiner's opinion was deemed inadequate because the clinician did not consider the Veteran's statements of continuity of symptomatology.

Although the remand instructed the clinician to discuss the Veteran's lay statements that he has experienced neck pain since active service, the supplemental opinion obtained in October 2016 failed to do so.  Instead, the physician only discussed what was shown in the available medical records, without giving any indication that the Veteran's lay statements were considered.  A substantial omission such as this requires another remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is remanded for the following action:

1.  The Veteran's electronic file must be made available to the physician that provided the October 2016 opinion, if available, in order to obtain a supplemental medical opinion regarding whether the Veteran's cervical spine disorder is related to his military service.  If the 2016 physician is not available, the electronic claims file must be made available to an appropriate VA physician to provide the opinion.  The physician providing the opinion must indicate in the report that the records have been reviewed.  A VA examination must be conducted only if deemed necessary by the physician.

Based on a complete review of the records and taking into consideration the Veteran's hearing testimony, and statements regarding continuity of neck pain since service as part of his medical history, the physician must opine as to whether the Veteran's cervical spine disorder is related to his military service.  

In providing the opinion, the physician must discuss the Veteran's lay statements that he had continuing neck pain since service.  The physician is also advised that the Veteran reported that he had been involved in heavy lifting, carrying, and reaching on a daily basis in service that gradually led to neck discomfort and pain.  

If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  The physician must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician. 

2.  Thereafter, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




